53,\@0_0:
IN THE TEXAS COURT OF CRIMINAL APPEALS 1
AUSTIN, TEXAS

Ex Parte Sam Jones ,,\ §

Applicant ' § 8

v ' _ § writ NQEUEWEBQNZ éH(B)

State Of Texas 6 COURTOFCRMMNALAPPEALS

APPLICAN'I"s oBJEc'rIoNs To 'I‘HE coNvIc'I‘INGNBV 122|]15
coURT's FINDING oF FAcTs AND coNcLUsIoN
oF LAw= Abe|ACOSta,C|eri-

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Ex Parte Sam Jones, a pro-se Applicant pursuant to
Rule 73.4(2) Tex. R. App. P. which states; "when finding of facts and
conclusion of law_are made...A party has ten days from the date he receives
the findings to file ohjections." From the ouyset Applicant must point out
the fact that due to the trial/habeas judge bias towards him the judge
hindered his ability to timely file this objection. It'should be noted that
Judge Burns signed the Order on Octoher 15th 2015 however, it wasn't mailed
and post-mark stamped until Octéher 27th [l? days later]. Applicant didn't
receive the Order from his unit mailroom until Novemher 2nd. [18 days after
the date that the Qrder was signed]. v

I
Non-Compliance With The SO-Page Memorandum Rule:

Rule 73:l(d) Tex. R. App. P. states (pertinent part) "Applicant or petitioner
may file a separate memorandum. If the total number of pages. including

those in the original and any additional memoranda, exceed the word or

page limit, an application may be dismissed unless the convicting court

for good cause shown grants leave to.exceed the prescribed limit." Applicant
will show herein his objections the following: (l) That his memorandum

of law is "SO-Pages" in lenght; or (?) That he should be allowed to amend

his memorandum to reduce the page lenght; (3) That pursuant to

rule 73.1(d) applicant has repeatedly filed several motions to exceed

the page limit that the convicting court judge has neither granted

1

:-`.

or denied nor even acknowledged receiving; (4) That he is a pro-se

applicant who is truly trying to comply with the court's rules.

Applicant contends herein that his memorandum of law is in fact in com-
pliance with rule 73.l(d) being thati (l) The memorandum of law is "50-
pages" in lenght exclusive of appendices, cover page, procedural history,
table of content, table of authorities§ exhibits, list of exhibits,
statement of facts relevant to the issues presented for review, state-
ment of facts, grounds presented for review, and prayer & verification.
If applicant's memorandum does exceed the page limit its only due to him
erroneously including the said sections/pages as part of the "exclusive
pages" which applicant erroneously thought didn't count towards the 50-
page limit. Such sections/pages are a total of l? pages marked as roman
numeral ii-iv and vii-xv the memorandum itself is numbered 1-50. If such
sections/pages are not part of the exclusive pages then those 12 pages
makes the memorandum a total of 62 pages NOT 67 pages as the state

alleged and the convicting court concluded.

Applicant is a pro-se litigant whom is truly trying to comply with the
court's rules. He included the said sections/pages outlined above in his
memorandum thinking: (1i That those sections¢pages were exclusive of the
page count; and (2) That he was doing the court a service by including
those sections/pages in the memorandum to help the court better navigate

through a not always well articulated pro-se pleadings.

Applicant has filed several motions in the convicting court to exceed
the 50-page limit memorandum showing the court "good cause" to grant
him leave to exceed the page limit. However, the convicting court has

neither granted or denied nor even acknowledged applicant's motions.

Non-Compliance With Using The Prescribed Forms:
Rule 73.l(a) states an application filed under article 11407 must be
on the form prescribed by the Court Of Criminal Appeals. Tex.R.App.P..
73.l(a). The prescribed_form itself provides that each ground for relief
must be presented on the form and that if an application has more than
four grounds he may copy pages 14 and 15 of the form as many times as needed
to create separate pages for each additional ground. The form further
states that if an applicant's ground have not been presented on the form,

the Court will not consider the applicant's ground.

Prior to Applicant filing his 11.07 application in the convicting court_
he repeatedly wrote the Dallas district court clerk as well as wrote

his unit law library requesting copies of pages 14 and 15 of the pre-
scribed form but to no avail:.Applicant's unit law library does in fact
provide these forms to inmates but simply refused to provide the requested
form to him and instructe@ him to "use his own plain unlined paper."

This prompted applicant to file a grievance stating in his grievance

lthat the court would not accept his claim if not presented on the re-

quested prescribed form but nevertheless, he was still refused the pre-

scribed form. [see exhibit WA" attached]tochis Response to_the State's Answerf

ln one of Applicant's several requests to the district clerk the clerk
misunderstood applicant!s request for "blank" copies of pages 14 and 15
of the prescribed form and erroneously sent applicant multiple copies

of pages 14 and 15 of his previously filed 11.07 application. Applicant

v then sent the clerk's office two additional requests, one request also

informed the clerk that he had misunderstood applicant's previous request

and erroneously sent him multiple copies of pages 14 and 15 of his pre-

viously filed 11.07`applic ation. Applicant‘s other request was stamped

 

file dated on September 2,2015 and mailed back to him stating that he
would receive the requested forms.[see exhibit "B"]% Howevery appli-
cant never did receive the requested forms thusdhe had no other choice
but to use plain unlined paper for his final ground out of "twenty-one."
Furthermore, rule 73.l(a) states that "if an applicant's ground have not
been presented on the form, the Court will not consider the applicant's
ground;" Meaning that the Court will not consider that particular ground(s)
that's not presented on the prescribed form, not disregard the other
ground(s) that were properly presented. The convicting court's flawed
finding, conclusion of law and recommendation allows the state [i-€~ law
librarY] to refuse to provide applicant.with the prescribed form and the
court [i.e. district clerk] to neglect to provide applicant with the pre-
scribed forms then allows the state to benefit by such refusal by the court‘.
finding that applicant's 11.07 application is non-compliance with rule
73.1(a) due to him using plain unlined paper to present his final ground.
coNc_LUsIoN = ' ~
Applicant's 11.07 Writ Qf Heabes Corpus application should be "reinstated"
and allowed to preceed further in this court or in the alternative appli-
cant should be allowed to freely amend his appwdcation and memorandum by
one of the following ways: (1) Applicant request that the court on its own
accord will subtract, or delete, or nullify¢ or trash the said sections/
pages in his memorandum outlined herein section I paragraph A of this
objection; Or (2) Applicant request to amend his memorandum by deleting
the said sections/pages from his memorandum (3) Applicant request to amend
his application to submit it and an additional ground on the Court‘s pre-
scribed form therefore, he request that the court will instruct the clerk
to mail,him two copies each of pages 14 and 15 of the prescribed form; Or

(4) Allow him to withdraw his application and memorandum to correct the errors

h at he bottem of a licantls stamped file dated letter to the' ‘
§%%?tt¢?%rk either the Cl€rkp§r judge wrote "writ pending 8-13-15" however,

appllcant's writ wasn's filed and filed dated until 9-14-15.
” A

 

 

PRAYER“
WHEREFORE, PREHISE CONSIDERED, Applicant respectfully prays that this
Honorable Court will "SUSTATN" this objection and reinstate applicant's
.dismissed ll.07 application. Or in-the alternative for the court on its
own accord to delete, or subtract, or nullify, or trash the sections/pages
of his memorandum that are not part of the exclusive pages. Or in the
alternative allow applicant to amend his application and memorandum. Or

in the alternative allow applicant to withdraw his pleadings to correct

the errors.

' VERIFICATION:
I, Sam Jones being the Applicant in this Objection declar that the facts
stated herein are true and correct. By my signature below l certify under
penalty of perjury that the foregoing is true and correct and that a copy
of this objection was mailed to The Court Of Criminal Appeals and to the
Convicting court and to Dallas District Attoreny Susan Hwak by placing

such in the Wynne Unit U. S. mail box on this the alva day of hgovemuaen-

2015. Executed at Walker County, Huntsville, Texas.

/*